DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 48, drawn to a humidification device.
Group II, claim(s) 9-17 and 33, drawn to a humidification device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a wick chamber for supporting a wick, a posteriori.
During a telephone conversation with Attorney Curtiss Dosier (#46670) on 14 Dec 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-17 and 33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140 (Figs. 11A-11B) and 141, 141a, 141b (Figs. 12A-12B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140a, 140b, 140c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 16-17
Claim 16, Ln. 2 recites “a wick” which should read “the wick” following after claim 9
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13, 15, and 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitations “the side of the wick chamber” and “the side of the wick” in Ln. 2-3.  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of examination the limitations will be interpreted as reading “a side of the wick chamber” and “a side of the wick,” respectively.
Claim 15 recites the limitation “a blade diffuser” in Ln. 2 which deems the claim indefinite. A blade diffuser is one option for structure of the “diffusion system” of claim 9 pursuant to the 35 U.S.C. 112(f) interpretation of that claim. There is thus a question as to whether the blade diffuser of the instant claim is intended as defining a particular structure of the diffusion system (as appears intended) or is to be in addition to the diffusion system (as currently written). For the purposes of examination the limitation will 
Claim 33 recites the limitation “the fluid chamber” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation is intended to refer to the humidification device as a whole or to the wick chamber. For the purposes of examination the limitation will be interpreted as reading “the humidification device.”
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “diffusion system for directing or controlling gas flow through the device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “diffusion system” is best understood from the specification as at least: blade diffuser 140a, diffusion grille 140b, or fabric/textile diffuser 140c, with the diffusing structure located at either gas inlet 104 or wick chamber gas inlet 136 (Pg. 26-27). While the specification also discusses diffusion apertures 138 (Pg. 23) those apertures cannot be accurately considered as possible structure of the “diffusion system” of claim 9 because diffusion apertures 138 are part of internal and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-10, 16-17, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al. (U.S. Pub. 2017/0000968).
Regarding claim 9, Harrington discloses a humidification device (Figs. 7-10 #5000; ¶0269) for use in CPAP (¶0194), wherein the device comprises: a wick chamber (Fig. 7 #5202; ¶0271) for supporting a wick (Fig. 9A #5230; ¶0269); a gas inlet (Fig. 7 #5002; ¶0271) to the wick chamber; and a diffusion system (Figs. 9A-10 #5232; ¶0324) for directing or controlling gas flow through the device. Wick frame 5232 is considered at least a functional equivalent of the mechanical diffusers disclosed in the instant application.
Regarding claim 10, Harrington discloses the diffusion system comprises a diffuser (Figs. 9A-10 #5232; ¶0324) to diffuse gas flowing from the gas inlet and into the wick chamber substantially evenly through or over the wick. The instant claim does not invoke 35 U.S.C. 112(f).
Regarding claim 16, Harrington discloses the wick (Fig. 9A #5230; ¶0269) supported by the wick chamber.
Regarding claim 17, Harrington discloses different regions of the wick have a different thickness to other regions (¶0300).
Regarding claim 33, Harrington discloses in use, fluid within the humidification device is capable of being maintained at or below ambient temperature. It is initially noted that the claim does not prohibit the use of a heating element but instead functionally defines a condition of use. The functional language of the claim represents certain intended conditions of usage and is given limited patentable weight (MPEP 2114). In a first consideration the humidifier 5000 of Harrington may be used in an 
Claim(s) 9, 14, 16, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatsevich et al. (U.S. Pub. 2016/0058968).
Regarding claim 9, Yatsevich discloses a humidification device (Figs. 1-3 #112; ¶¶0032-0036) capable of use in CPAP (Fig. 1 flow generator 101 could operate in CPAP), wherein the device comprises: a wick chamber (Figs. 2B & 3 #127; ¶0034) for supporting a wick (Fig. 3 #144; ¶0034 – water conduit 144 may be a wick); a gas inlet (Fig. 3 #116; ¶0032) to the wick chamber; and a diffusion system (Fig. 3 #142; ¶¶0034, 0040) for directing or controlling gas flow through the device. Region 142 with its narrowing is considered at least a functional equivalent of the mechanical diffusers disclosed in the instant application as it causes a directing of flow. The recitation in the preamble of being for use in CPAP represents an intended use and is given limited patentable weight (MPEP 2111.02). In an alternate reading the wick chamber may be read as the downstream portion of region 142 which includes microstructures 173, which may wick water (Figs. 6H-6J; ¶¶0048-0051).
Regarding claim 14, Yatsevich discloses the gas inlet enters the wick chamber at a transition region comprising a curved radius (Figs. 4A-5E curve between inlet 116 and outlet 118) between the gas inlet and an external wall of the wick chamber to encourage gas entering the wick chamber to diffuse by exploiting a Coanda effect.
Regarding claim 16, Yatsevich discloses the wick (Fig. 3 #144; ¶0034 – water conduit 144 may be a wick) supported by the wick chamber.
Regarding claim 33, Yatsevich discloses in use, fluid within the humidification device is capable of being maintained at or below ambient temperature. It is initially noted that the claim does not prohibit the use of a heating element but instead functionally defines a condition of use. The functional language of the claim represents certain intended conditions of usage and is given limited patentable weight (MPEP 2114). In a first consideration the gas humidifier 112 of Yatsevich may be used in an extremely warm environment where the typical heating of the gas humidifier 112 of Yatsevich would only be to a level which would match the ambient temperature (e.g. 40 °C). In a second consideration the broad reasonable interpretation of “in use” is from the time the device is being prepared to be connected to a patient circuit until the time the device is put away at a conclusion of a treatment session. During that overall duration of time at least some moment in time will be expected to occur where active heating of gas humidifier 112 is not occurring at the internal temperature merely matches ambient temperature.
Claim(s) 9-13, 15-16, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marler et al. (U.S. Pub. 2004/0123974).
Regarding claim 9, Marler discloses a humidification device (Figs. 3-6 #20; ¶0027) usable in CPAP (Fig. 1 ventilator 101 could provide CPAP), wherein the device comprises: a wick chamber (Figs. 3 & 5 #35; ¶0027) for supporting an HME element (#15; ¶0029) capable of operating as a wick (¶¶0010-0015); a gas inlet (Fig. 3 left opening) to the wick chamber; and a diffusion system (Fig. 3 #48; ¶0029) for directing or controlling gas flow through the device (¶0040). The recitation in the preamble of being for use in CPAP represents an intended use and is given limited patentable weight (MPEP 2111.02). The medium of HME element 15 will be capable of wicking fluid (¶¶0010-0015). It is noted that the wick is not positively recited by the claim nor is any fluid to be wicked. Bacterial and viral filter 48 is considered as a functional equivalent of the disclosed option of the diffuser system as “fabric/textile diffuser 140c.” Alternately, the diffusion system can be read as valve plate 23 (¶0040), which is at least a functional equivalent of the disclosed mechanical diffusers of the instant application. Further alternately, the valve plate 23 may be read together with patient-side section 35 as part of the wick chamber. Applicant may wish to consider positively reciting the wick and the fluid being wicked to overcome Marler.
Regarding claim 10, Marler discloses the diffusion system comprises a diffuser (either of Fig. 3 #48 or #23; ¶0040) to diffuse gas flowing from the gas inlet and into the wick chamber substantially evenly through or over the wick. The instant claim does not invoke 35 U.S.C. 112(f).
Regarding claim 11, Marler discloses the wick chamber comprises a foraminous structure (Fig. 5 #35 has multiple holes #60A) for supporting the wick within the wick chamber and diffusing gas flow through or over the wick (¶¶0035, 0039-0040).
Regarding claim 12, Marler discloses the wick chamber comprises a baffle wall (Fig. 6 #23) comprising diffusion apertures (varying sizes gaps between #23B & 23D, between #23D & 23E, between #23E and #70; ¶0040) of varying sizes to diffuse gas flow through or over the wick.
Regarding claim 13, Marler discloses the gas inlet is located on a side of the wick chamber (Fig. 3 left side entry into #20) to direct gas through the wick from a side of the wick (Fig. 3 left side of #15).
Regarding claim 15, Marler discloses the diffusion system comprising a blade diffuser (Fig. 6 #23 varying “gaps”; ¶0040) to diffuse gas from the gas inlet through the wick. The instant claim does not invoke 35 U.S.C. 112(f) following the claim interpretation applied pursuant to the 35 U.S.C. 112(b) rejection of the claim.
Regarding claim 16, Marler discloses the wick (Fig. 3 #15) supported by the wick chamber.
Regarding claim 33, Marler discloses in use, fluid within the humidification device is maintained at or below ambient temperature. Marler does not disclose HME/bypass device 20 as including any heating element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding claim 9 particular attention is further drawn to: Virr et al. (U.S. Pub. 2012/0174922 – Figs. 10-12), O’Donnell et al. (WO Pub. 2016/036260 – Fig. 6A), Salmon et al. (U.S. Pub. 2017/0007798 – Figs. 3A-3D), and Foote et al. (U.S. Pub. 2017/0319811 – Figs. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785